Citation Nr: 1125896	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left hip disability (claimed as degenerative changes of the left hip).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1980 to October 1986.  During his period of service, the Veteran earned the Parachute Badge and Italian Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left hip disability.  The Veteran timely appealed that issue.

The Board notes that the Veteran also disagreed with the denial of service connection for his left fibula disability in his November 2007 notice of disagreement.  That issue was addressed in the August 2008 statement of the case, along with the left hip disability claim.  However, the Veteran indicated that he only wished to complete the appeal of the left hip disability on his September 2008 substantive appeal, VA Form 9.  Thus, the Board does not have jurisdiction over the left fibula issue and such will no longer be addressed in this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2010).

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2010 from Seattle, Washington; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with osteoarthritis of the left hip.

2.  The Veteran competently and credibly stated that he injured his left fibula and left hip during a parachute jump in December 1982 and that he kept reinjuring his left side as he landed in subsequent parachute jumps; his service treatment records confirm the left fibula injury at that time and subsequent other left sided injuries.

3.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed osteoarthritis of the left hip is related to his repeated parachute jumps in service, where he had numerous left sided injuries.


CONCLUSION OF LAW

The criteria establishing service connection for osteoarthritis of the left hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for a left hip disability, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran had military service from January 1980 to October 1986, during which time he earned the Parachute Badge and the Italian Parachute Badge.  The Veteran testified in his October 2010 hearing that he participated in 46 parachute jumps from an airplane during his time in military service, including several unorthodox landings, such as in trees or hard landings.  

The Veteran's service treatment records document one such incident in December 1982 where the Veteran fractured his left fibula during a landing from a jump from an airplane.  Several other service treatment records demonstrate a left finger, left ankle and left knee injuries sustained during parachute jumps.  No service treatment records ever document any left hip injury during service, nor does the Veteran ever seek any treatment for or complain of left hip pain during service.  The Veteran's July 1986 separation examination does not note any left hip injury, and the Veteran's musculoskeletal system was normal.  The Veteran reported broken bones during his separation examination and a left finger fracture and left fibula fracture were noted at that time.  

The Veteran additionally submitted private treatment records from Dr. M.R.C., M.D., from a March 2005 treatment report noting that the Veteran complained of left hip pain and left quad atrophy.  Dr. M.R.C. ordered x-rays of the Veteran's left hip and noted that there were mild arthritic changes in the Veteran's left hip.  The x-rays confirmed those arthritic changes, noting that there was "a tiny bony density abutting the superolateral aspect of the left acetabulum, consistent with degenerative disease.  This finding is less likely a small avulsion fracture in the acetabulum."

The Veteran underwent a VA examination of his left hip in March 2007.  The Veteran reported at that time that his left hip condition had existed since 1982, and was not due to any specific injury, but rather due to several parachute jumps and injuries.  After examination of the Veteran's left hip, including range of motion testing, the VA examiner ordered x-rays which demonstrated "no evidence of acute fracture or dislocation involving the left hip.  No significant degenerative changes found."  The VA examiner noted that there was no diagnosis for the Veteran's claimed left his disability because there was "no pathology to render a diagnosis."  It does not appear that the VA examiner ever reviewed the Veteran's claims file prior to or subsequent to examination of the Veteran.

In July 2010, Dr. M.R.C. submitted a letter noting that he had been the Veteran's primary treating physician for approximately 12 years.  He noted that the Veteran had already been service-connected for left knee and ankle disabilities, sustained through numerous parachute jumps and landing falls during service.  He stated that he recently examined the Veteran and that the Veteran was diagnosed with osteoarthritis of the left hip.  He noted that the Veteran did not have any complaints of left hip pain during military service.  Regardless, Dr. M.R.C. stated that the osteoarthritis of the left hip was "more likely than not service related."  He stated that the osteoarthritis was unilateral in nature and was currently on the same side as the left ankle and knee disabilities.  This led him to believe that significant trauma to the left side of the Veteran's body occurred during multiple parachute jumps and landings, which such trauma was more than likely not transmitted to his left hip causing a left hip injury and the subsequent genesis of osteoarthritis at an early age.  Dr. M.R.C. specifically noted the lack of any similar osteoarthritis in the Veteran's right hip; he concluded that altered mechanics from joints adjacent to the joint can cause undue stress and injury to a previously unaffected joint.

On appeal, and specifically in the Veteran's hearing before the undersigned in October 2010, the Veteran stated that he believed that he injured his left hip in the December 1982 incident though his fracture of the left fibula was more severe at that time.  He additionally stated that he feels like his subsequent parachute jumps and injuries aggravated this injury; he specifically argued that his pattern of left-sided injuries in service from jumps demonstrates that he had a propensity to land on his non-dominate left side during jumps and thus injure only that side of his body.  

The Board notes that the Veteran currently is diagnosed with osteoarthritis of the left hip.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Board acknowledges that the VA examiner noted that no diagnosis was present at that time, the Board notes that the examiner did not review the Veteran's claims file.  Thus, the Board finds that the VA examination is inadequate in this case and finds that such examination holds no probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Thus, the Board finds that the first element necessary for service connection has been met in this case.

Unfortunately, the Veteran cannot benefit from the regulations allowing presumptive service connection in this case because the Veteran's arthritic condition was diagnosed several years following his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As to the second element-in-service injury-the Board finds that the Veteran is competent to report symptomatology and medical history in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Specifically, the Veteran has competently stated that he injured his left hip during the December 1982 jump when he fractured his left fibula and then reaggravated that injury several times in subsequent jumps.  

The Board notes that the Veteran's service treatment records document a slew of left-sided injuries, including left foot/ankle and left knee injuries which have already been service connected.  Such does tend to demonstrate that the Veteran had a propensity to land on his left side during parachute jumps, as he has argued on appeal.  Moreover, the Board notes the significance of his other injuries in comparison to his stated left hip injury.  Consequently, the Board finds that the Veteran's lay evidence is credible and that such a left hip injury is of the types, places and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board finds that the evidence of record demonstrates the second element necessary for service connection.

While the Board notes that the Veteran is competent to relate the circumstances of his injury, he is not competent to render a medical opinion as to the etiology of his left hip disability in this case.  See Jandreau, supra.  However, the preponderance of the clinical evidence in this case weighs in favor of a finding that the Veteran's osteoarthritis is related to the Veteran's parachute jumping and landing on his left side during service.  The Board specifically points to Dr. M.R.C.'s July 2010 letter noting such a relationship to military service.  His opinion stated that the Veteran's osteoarthritis of the left hip "more likely than not" was due to the Veteran's military service, which specifically included multiple left-sided traumatic landings from parachute jumping.  He also noted the already service-connected left ankle and knee disabilities and that such trauma from those injuries could be transmitted to the Veteran's left hip and produced the osteoarthritis noted.  In comparison to the Veteran's left hip, he specifically noted the lack of any osteoarthritis of the right hip and the corresponding lack of any right-sided traumatic events from parachute jumping.  There is no evidence weighing against such a finding of a nexus in this case.

Alternatively, the Board also finds that Dr. M.R.C.'s opinion specifically links the currently-diagnosed left hip disability as caused by the Veteran's service-connected left knee and left ankle/foot disabilities.  Dr. M.R.C. specifically stated in his letter that he believed that significant trauma to the left side of the Veteran's body occurred during multiple parachute jumps and landings, and that such trauma was more than likely not transmitted to his left hip causing a left hip injury and the subsequent genesis of osteoarthritis at an early age.  

The Board notes that there is evidence of a left knee and left ankle already have been service connected as due to injuries sustained from parachute jumping in service.  Dr. M.R.C.'s letter provides a medical link between those service-connected disabilities and the Veteran's currently diagnosed osteoarthritis of the left hip.  Thus, service connection could also be granted on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.310.

In short, the Veteran has been diagnosed during the appeal period with osteoarthritis of the left hip.  The Veteran has also competently and credibly stated that he injured his left hip in December 1982, though such injury was overshadowed by his left fibula fracture at that time.  He further stated that he reaggravated that injury several more times in subsequent jumps, particularly when he injured his already service-connected left knee and ankle.  The service treatment records document a slew of left-sided injuries while jumping demonstrating a propensity for the Veteran to land on his left side during parachute jumps in service.  Finally, the preponderance of the evidence of service weighs in favor of a finding of a nexus to service in this case.  

Accordingly, the Board finds that service connection for osteoarthritis of the left hip is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for osteoarthritis of the left hip is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


